DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. With regard to independent claim 19, the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC §101, Aug. 24, 2009; p. 2.

A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "is configured by a network-side device or specified by the protocol".  There is insufficient antecedent basis for this limitation in the claim because the parent claims do not disclose “a protocol” and the claim does not make it clear what protocol is being referred to.
Claim 9 recites a similar limitation to that in claim 4 and are rejected for the same reasons as given above. 
Claim 17 recites a similar limitation to that in claim 4 and are rejected for the same reasons as given above. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al. (US 2012/0122495 A1).
Regarding claim 1, Weng discloses an information receiving method, applied to a target terminal and comprising: 
monitoring target downlink information within a preset monitoring occasion for the target downlink information (par.[0229] which recites, in part, “Within a given paging cycle, a given UE will have exactly one paging occasion. This paging occasion corresponds to one subframe where the UE must monitor the PDCCH with the P-RNTI (Paging Radio Network Temporary Identifier) in order to search for any paging 
if it is determined that target downlink information specific to the target terminal is absent within the preset monitoring occasion, stopping monitoring the target downlink information within the preset monitoring occasion (fig.12 – 13 and par.[0260] which recites, in part, “Turn off the Rx processing chain if there is no paging message for this paging occasion……”).

Claim(s) 1-3, 11-12, 14-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (US 2010/0248750 A1).
Regarding claims 1 and 14, Muller discloses an information receiving method and target terminal, wherein the method is applied to the target terminal and comprising: 
a processor, a memory, and a program stored in the memory and capable of running on the processor, wherein the program is executed by the processor, the following steps are implemented:
monitoring target downlink information within a preset monitoring occasion for the target downlink information (par.[0029] which discloses a UE in an E-UTRAN, wherein the UE in sleep mode wakes up to receive a subframe during a paging occasion. The UE would decode the PDCCH in the paging occasion in order to determine whether or not paging is indicated for the UE, (e.g. a “P-RNTI”) fig.4); and 
if it is determined that target downlink information specific to the target terminal is absent within the preset monitoring occasion (par.[0029] and fig.4 decision tree NO at 
Regarding claims 2 and 15, Muller discloses determining, if target downlink information specific to the target terminal is absent among n pieces of target downlink information (par.[0029] and fig.4 which teaches that the UE decodes PDCCHS, which are downlink control information which indicate if there is target downlink information for the UE. The Office notes that the PDSCH comprises a plurality of target downlink information as the channel is shared among a plurality of UEs. The Office further notes that the PDSCH comprises a n≥1 amount of target downlink information for shared users. Par.[0005] which recites, in part, “and a data part 302 during which Downlink Shared Channel (DL-SCH) are transmitted. Each PDCCH typically carries control information to a single UE when it is in active mode. This control information informs the UE how to receive and decode corresponding information on the Downlink Shared Channel (DL-SCH).” As discussed above, there are a plurality of PDCCH which are configured to transmit control information to a plurality of UE’s. The UE’s awaken during a DRX-Active period to decode the PDCCH, if the PDCCH indicates (e.g. P-RNTI of the specific UE) that UE has data/paging the UE will continue to decode the PDSCH which comprises n pieces of downlink data for the plurality of user devices) that are detected within the preset monitoring occasion (fig.2 which teaches the paging occasion), that target downlink information specific to the target terminal is absent within the preset monitoring occasion (fig.4 element 403 and par.[0029] which teaches that the UE decodes the PDCCH and determines whether or not the P-RNTI of the UE is present, if not the UE will return to an idle state. The Office notes that in rel-15 the UE can signal 
Regarding claims 3 and 16, the disclosure of Muller discloses if transmission indication information (fig.4 (e.g. the PDCCH) which is transmitted to a plurality of stations) and scheduling information for the target downlink information (fig.4 which teaches the P-RNTI which is an indication that the UE is scheduled to receive paging/downlink information) are detected within the preset monitoring occasion (fig.4 which teaches the paging occasion) before the target downlink information is detected (fig.4 which teaches that the PDCCH and P-RNTI which is detected from decoding the PDCCH are detected prior to the UE receiving downlink information), and the target downlink information is not scheduled by the scheduling information for the target downlink information (fig.4 element 403 and par.[0029] which discloses that the UE should determine whether its own P-RNTI is included in the PDCCH. The Office further notes that par.[0006] recites in part, “The sub frame structure with its control and data fields is also assumed to be used for paging, but one difference is that a sub frame comprising paging messages can be directed to more than one UE.”), determining that target downlink information specific to the target terminal is absent within the preset monitoring occasion (fig.4 and par.[0029] if the P-RNTI (e.g. the scheduling information is not available in the PDCCH, then the UE determines that the downlink data/paging is not available for the UE).
Regarding claims 7 and 18, Muller discloses determining, if target downlink information specific to the target terminal is absent among n pieces of target downlink information that are detected within the preset monitoring occasion, that target downlink information specific to the target terminal is absent within the preset monitoring occasion comprises:
if target downlink information specific to the target terminal is absent among n pieces of target downlink information that are detected on resources associated with each of at least one reference signal identifier within the preset monitoring occasion, determining that target downlink information specific to the target terminal is absent within the preset monitoring occasion; or 
if target downlink information specific to the target terminal is absent among n pieces of target downlink information that are detected on resources associated with each reference signal identifier within the preset monitoring occasion, determining that target downlink information specific to the target terminal is absent within the preset monitoring occasion; or 
if target downlink information specific to the target terminal is absent among n pieces of target downlink information that are detected on resources corresponding to a plurality of reference signal identifiers within the preset monitoring occasion, determining that target downlink information specific to the target terminal is absent within the preset monitoring occasion (fig.4 element 403 and par.[0029] which discloses that the UE should determine whether its own P-RNTI is included in the PDCCH. The Office further notes that par.[0006] recites in part, “The sub frame structure with its control and data fields is also assumed to be used for paging, but one difference is that a sub frame comprising paging messages can be directed to more than one UE.” 
Regarding claim 10, Muller discloses wherein the target downlink information comprises at least one of the following information: 
a paging message, system information, or discontinuous reception DRX information (par.[0029] discloses that the paging information is received on the PDSCH).
Regarding claims 11, Muller discloses an information transmission method, applied to a network-side device and comprising: 
transmitting target downlink information within a preset monitoring occasion for the target downlink information (par.[0029] and fig.4 which recites, in part, “A UE in sleep mode (UE asleep) wakes up 401/YES to receive the sub frame corresponding to the paging occasion. In such sub frames the UE first receives and decodes the PDCCHs 402 within the control part of the sub frame……….. “If a decoded PDCCH includes a P-RNTI 403/YES, the user equipment reads 404 the corresponding paging message(s) on the DL-SCH in the data part of the sub frame.” That is, the disclosure teaches that the network transmits a PFICH and PDCCH to the mobile device, the PDCCH comprising a P-RNTI which is an indication of whether or not the mobile is receiving paging (e.g. data on a downlink shared channel “PDSCH”), if the mobile is receiving data on the downlink shared channel based on the indication, the mobile will decode the PDSCH to receive the page).
Regarding claim 12, Muller discloses wherein the target downlink information carries identification information of a terminal to which the target downlink information is 
Regarding claim 19, which recites a computer readable medium, wherein the storage medium comprises a program that when executed by the processor performs the steps according to claim 1. Since the disclosure of Muller substantially discloses the method of claim 1, the claim is rejected for the same reasons as given above. 

Regarding claim 20,  the claim is directed to a network side device comprising a processor, a memory, and a program stored in the memory, wherein the network side device is configured to implement the steps of claim 11. Since the disclosure of Muller substantially discloses the method of claim 11, claim 20 is therefore rejected for the same reasons as give for claim 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4-5, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claim 1, in view of Wang et al. (US 2009/0275368 A1).
Regarding claims 4 and 17, Muller discloses a preset monitoring occasion as discussed in the rejection of claim 1, but does not disclose: 
determining the preset monitoring occasion for the target downlink information based on reception configuration information for the target downlink information, wherein the reception configuration information for the target downlink information is configured by a network-side device or specified by the protocol.
In an analogous art, Wang discloses determining the preset monitoring occasion for the target downlink information (par.[0006] which discloses specific parameters for paging occasions) based on reception configuration information for the target downlink information (par.[0009 – 0010] discloses a default paging cycle signaled using System Information Block (SIB) or updated signaled via Radio Resource Control (RRC) from the network to the UE), wherein the reception configuration information for the target 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply paging indication as discussed in Muller, with higher-layer signaling for paging cycles as discussed in Wang. The motivation/suggestion would have been that the technique for signaling paging cycle and paging parameters was well-known prior to the conception of the instant application such that, the skilled artisan would find it obvious to implement such well-known techniques without any inventive skill. 
Regarding claim 5, Wang discloses  wherein the reception configuration information for the target downlink information further comprises a receiving period for the target downlink information, and/or, reception resource configuration information for the target downlink information (par.[0009 – 0010]).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claims 5 above, in view of  Wu et al. (US 2020/0322919 A1).
Regarding claim 6, Muller and Wang discloses the reception configuration information, but does not disclose wherein when the reception configuration information for the target downlink information comprises the reception resource configuration information for the target downlink information, the reception resource configuration information for the target downlink information comprises: 
one or more reference signal identifiers; and 

In an analogous art, Wu discloses wherein when the reception configuration information for the target downlink information comprises the reception resource configuration information for the target downlink information (fig.3-4 and par.[0044 – 0050] discloses determining where the UE receives a paging message), the reception resource configuration information for the target downlink information comprises: 
one or more reference signal identifiers (par.[0048] which disclose the reference signal identifiers); and 
reception resource configuration information associated with each reference signal identifier (par.[0047 – 0048]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Muller and Wang, with the paging resource methods as discussed in Wu. The motivation/suggestion would have been to provide a method for indicating to a UE which BWP it should monitor paging on when a plurality of BWP exist (Wu: par.[0018]).

Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claims 5 above, in view of  Niu et al. (US 2021/0136726 A1).
Regarding claim 6, Muller and Wang discloses the reception configuration information, but does not disclose wherein when the reception configuration information for the target downlink information comprises the reception resource configuration 
one or more reference signal identifiers; and 
reception resource configuration information associated with each reference signal identifier.
In an analogous art, Niu discloses wherein when the reception configuration information for the target downlink information comprises the reception resource configuration information for the target downlink information (par.[0034] discloses paging message transmission opportunity associated with SSB or CSI-RS resource ID, par.[0029]), the reception resource configuration information for the target downlink information comprises: 
one or more reference signal identifiers (par.[0034] which disclose the reference signal identifiers); and 
reception resource configuration information associated with each reference signal identifier (par.[0038] discloses that the beam, (e.g. the physical medium which carries the resource” are associated with the SSB index or CSI-RS ID).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in  Muller and Wang, with the paging resource methods as discussed in Niu. The motivation/suggestion would have been to reduce delays in system access in the unlicensed spectrum (Niu: par.[0031]).
Claim 8 -9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claims 2 and 7, in view of Jung et al. (US 2019/0223145 A1).

Regarding claim 8, the disclosure of Muller discloses the values of n but does not disclose:
wherein values of n for the reception resources associated with different reference signal identifiers are the same or different.
In an analogous art, Jung discloses:
wherein values of n for the reception resources associated with different reference signal identifiers are the same or different (par.[0123 - 0124] discloses different beams which could have different n values).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in  Muller, with the paging resource methods as discussed in Jung. The motivation/suggestion would have been to reduce delays in system access and provide reduced bandwidth usage for particular UEs (Jung: par.[0005]).
Regarding claim 9, Jung discloses determining the value of n based on the configuration configured by a network-side device or the protocol specification (par.[0123 – 0124]).



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claims 1, and in particular claim 11, in view of  Bultan et al. (US 2007/0064662 A1).
Regarding claim 13, the disclosure of Muller substantially discloses the method of claim 11, (see rejection of claim 11 above), but does not disclose:
configuring reception configuration information for the target downlink information for the terminal, wherein the reception configuration information for the target downlink information comprises at least: 
indication information that indicates the preset monitoring occasion for the target downlink information.
In an analogous art, Bultan discloses configuring reception configuration information (par.[0007] discloses that the mobile device must wake up on paging occasions. The Office notes that paging occasions occur during paging frames, and are occasions wherein the UE may acquire paging, (e.g. data on the downlink from the network) see e.g. 3GPP 36.304 sec. 7.1 which is included for reference) for the target downlink information for the terminal (par.[0008] discloses the paging blocks which are received during the paging occasions), wherein the reception configuration information for the target downlink information comprises at least:
indication information that indicates the preset monitoring occasion for the target downlink information (par.[0007] which recites, in part, “the WTRU must wake up on Paging Occasions (POs) as directed by the RRC, based on system information settings.”).
.














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mochizuki et al. (US 2015/0092554 A1) “Communication System” see fig.19 and the corresponding disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411